HAYS, Justice.
The petition for review is granted. The decision of the Court of Appeals in Eaton v. *378Unified School District No. 1 of Pima County, Arizona et al., 122 Ariz. 391, 595 P.2d 183 (App.1979), is approved and adopted as the opinion of this court. We note that Division Two of the Court of Appeals has overruled Home Federal Savings & Loan Ass’n v. Pleasants, 23 Ariz.App. 467, 534 P.2d 275 (1975), the case which was in conflict with Eaton v. Unified School District No. 1, supra, and originally occasioned our granting of the petition for review. See Hanania v. City of Tucson, 123 Ariz. -, 597 P.2d 190 (App.1979).
CAMERON, C. J., STRUCKMEYER, V. C. J., and HOLOHAN, J., concur.
Note: Justice FRANK X. GORDON, Jr., did not participate in the determination of this matter.